DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of Group I (claims 1, 5-7, 12, 16, 17, 23, and 24) and the species “SEQ ID NO: 20” in the reply filed on September 30, 2022 is acknowledged. The traversal is on the following grounds. First, Applicant argues that all of the claims in this national stage application should be examined together since they are drawn to a product, a method for making the product, and a method for using the product (Remarks, page 13). Second, Applicant argues that the references cited in the last Office action do not establish that the claims as currently amended lack a special technical feature linking them over the prior art (Remarks, pages 13-14). Third, Applicant argues that the species election should be withdrawn because the Office has not shown that those species lack a special technical feature linking them over the prior art (Remarks, page 14).
These arguments have been fully considered and were persuasive in part. In particular, the requirement to elect a sequence from those recited in claims 6, 17, and 24 has been withdrawn since those sequences are free of the prior art. Applicant’s arguments as to the requirement to elect a group for examination were not persuasive, however, because as discussed below in the rejections made under 35 U.S.C. 103, the amended claims lack a special technical feature linking them over the prior art. That aspect of the requirement (i.e., election between Groups I-III) is still deemed proper and is therefore made FINAL.
Claims 8, 10, 11, 21, and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 30, 2022.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.	Non-patent literature citation #8 on the Information Disclosure Statement (IDS) filed on October 1, 2021 has not been considered. This reference is not an English publication, but the IDS does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, for this reference. Accordingly, the citation fails to comply with 37 CFR 1.98(a)(3)(i), and the reference has not been considered.
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
5.	The drawings filed on August 18, 2021 are acceptable. 
Specification
6.	The substitute specification filed on August 18, 2021 has been entered.
	The substitute specification is objected to because the format of the sequence identifiers on pages 5, 12, 13, 15, 19-23, 31, and 32 does not comply with 37 CFR 1.821(d). More specifically, the sequence identifiers must be amended to capitalize the “o” in “No.” To illustrate, a recitation of “SEQ ID No: 6” must be replaced with “SEQ ID NO: 6”.

Nucleotide and/or Amino Acid Sequence Disclosures
7.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide a specification amendment that inserts the required Incorporation by Reference paragraph.

Claim Objections
8.	Claim 1 is objected to because the word “and” at the end of line 6 should be deleted. As well, the word “a” should be inserted before “melting” in line 7. Further, “a number” in lines 8 and 14 and “a length” in lines 9 and 16 should be replaced with “the number” and “the length,” respectively. Still further, the word “and” should be inserted after the semicolon at the end of line 10. And, “a 3’-terminal base and a 5’-terminal base” should be replaced with “the 3’-terminal base and the 5’-terminal base” since the blocker inherently has one of each type of base. 
	Claim 5 is objected to because the word “and” should be inserted after the semicolon at the end of line 3. As well, an article should be inserted before each of “point,” “insertion,” and “deletion” in line 3.
Claims 6, 17, and 24 are objected to because the format of the sequence identifiers does not comply with 37 CFR 1.821(d). In particular, to comply with 37 CFR 1.821(d), the claims must be amended to capitalize the “o” in “No.” To illustrate, in claim 6, “SEQ ID No: 6” must be replaced with “SEQ ID NO: 6”. The other sequence identifiers in claim 6 as well as the sequence identifiers in claims 17 and 24 require the same correction.
Claims 7 and 12 are objected to because “a 3’-terminal base of the first primer” should be replaced with “the 3’-terminal base of the first primer” since a primer has only one 3’-terminal base.
Claims 16 and 23 are objected to because an article should be inserted before each of “point,” “insertion,” and “deletion” in line 3. Also, the word “and” should be inserted after the semicolon at the end of line 3.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5-7, 12, 16, 17, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the requirements set forth in lines 11-12 are not entirely clear. This portion of the claim recites, “wherein a base of the blocker mismatched with the first allele variant is located in the central region, and has the LNA modifications.” The indefiniteness issue arises from “and has the LNA modifications.” The literal meaning of this language is that the mismatched base in the blocker has multiple LNA modifications, but this does not appear to be the correct interpretation at least because LNA is a backbone modification that cannot be present in multiple copies at the same position. As a result, it is not clear whether “and has the LNA modifications” broadly requires the central region of the blocker to contain multiple LNA modifications or if this language more narrowly requires an LNA modification to be present at the position(s) of the blocker that is/are mismatched with the first allele variant. And, if the latter is the correct interpretation, the claim is also unclear because it first states lines that as few as one base in the blocker may be mismatched with the first allele variant, but then lines 11-12 suggest that multiple mismatched bases are required. Thus, claim 1 is indefinite.  
Claims 5-7, 12, 16, 17, 23, and 24 are also indefinite since they either depend from claim 1 or require the blocker of claim 1.
Claims 5, 16, and 23 are further indefinite because the requirements of the last three lines of each claim are not entirely clear. First, it is unclear whether this clause requires calculating the melting temperature of the first primer and the blocker or if empirical measurement of these melting temperatures is still encompassed. If calculation is required, Applicant could address the issue by amending the claims to replace “when calculating….” with language such as “wherein the Tm value of the blocker and the Tm value of the first primer are calculated….” Second, it is unclear as to what is encompassed by “are considered,” which is recited in the last line of each of these claims. In particular, it is not clear whether “are considered” requires each of the elements recited previously in the claims to be included in Tm calculations for the blocker and first primer or if “are considered” encompasses some broader meaning. 
Claim 7 is further indefinite because there is insufficient antecedent basis for the following limitations recited in the claim: (i) the first primer in line 2; (ii) the second primer in line 2; and (iii) the first allele variant in line 3.
Claim 12 is further indefinite because there is insufficient antecedent basis for the following limitations recited in the claim: (i) the first primer in line 4; (ii) the second primer in line 4; and (iii) the first allele variant in line 5.
Claim 16 is further indefinite because there is insufficient antecedent basis for “the second allele variant,” which is recited in line 2.
Claim 23 is further indefinite because there is insufficient antecedent basis for “the second allele variant,” which is recited in line 2.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (Molecular Medicine Reports 2017; 16: 2726-2732) in view of Hummelshoj et al. (Biotechniques 2005; 38: 605-610), Dominguez et al. (Oncogene 2005; 24: 6830-6834), and Vestheim et al. (Frontiers in Zoology 2008; 5: 12).1 
Peng discloses a blocking oligonucleotide, SW-144, that includes four LNA residues and is 13 nucleotides in length (page 2727, Table 1). The LNA residues are not at the 5’ or 3’ end. As well, the blocking oligonucleotide is complementary to wild-type DNA and contains a mismatch relative to a mutant allele that is to be detected (abstract, pages 2627-2727, and page 2730). The blocker of Peng also hybridizes to a region between the regions targeted by a forward and reverse amplification primer (Table 1).  
The blocking oligonucleotide of Peng does not meet all of the requirements of claim 1. First, Peng does not clearly state that the blocking oligonucleotide is modified at the 3’ end with a non-hydroxyl group to inhibit a primer extension reaction as required by the instant claim 1. Second, the blocking oligonucleotide of Peng is one nucleotide shorter than the minimum permitted length for the claimed blocking oligonucleotide. Third, the blocking oligonucleotide of Peng does not differ in melting temperature from either of the primers by 7.5-12°C. Lastly, it is unclear if the blocking oligonucleotide of Peng meets the requirement in claim 1 for centrally located LNA at a position that corresponds to a variant nucleotide. 
These differences between the claimed oligonucleotide and that of Peng are obvious, though, in view of the teachings of Dominguez, Hummelshoj, and Vestheim.
In particular, Dominguez discloses a blocking oligonucleotide that is designed to block amplification of a wild-type nucleic acid while permitting amplification of a mutant nucleic acid (see, e.g., Fig. 1). The blocker of Dominguez is modified at the 3’ end with three non-complementary nucleotides “to prevent extension by DNA polymerases” (page 6831). 
The blocker of Dominguez does not meet the requirement in amended claim 1 for the modification of the 3’ end of the blocker to be a “non-hydroxyl group,” but Vestheim discloses such blocking oligonucleotides. Specifically, Vestheim discloses “blocking primers,” which, like the blockers of Peng and Dominguez, are used to block amplification of undesired nucleic acids (abstract, pages 2-6, and Figs. 1-2). Vestheim further teaches that the 3’ end of the disclosed blockers is modified to contain a non-hydroxyl group (C3 spacer) to prevent polymerase-mediated extension of the blocker (page 4). And, Vestheim additionally teaches that the C3 modification is stable, present in all synthesized blocker oligonucleotides, more effective at preventing undesired polymerase-mediated extension of the blocker that other modifications used for the same purpose, and does not appear to “noticeably influenc[e] the annealing properties” of the blocker (page 4).
As well, regarding the requirements in claim 1 concerning the blocker length and Tm relative to a first primer, the teachings of Hummelshoj indicate that the melting temperature of LNA-containing blocking oligonucleotides can be varied by altering the number and placement of LNA residues (see Table 1 on page 606), and the teachings of each of Dominguez and Hummelshoj indicate that different lengths are suitable for LNA-containing blocking oligonucleotides (Hummelshoj at Table 1; Dominguez at Fig. 2). Dominguez also discloses an LNA-containing blocker in which a centrally located LNA corresponds to a variant position (Figs. 1 & 2). 
Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to modify the 3’ end of the blocker disclosed in Peng such that it is incapable of undergoing polymerase-mediated extension. Dominguez and Vestheim each provide motivation to do so by teaching that such extension of a blocker is undesirable (Dominguez, page 6831; Vestheim, page 4). The teachings of Vestheim on page 4, which are cited above, also provide motivation and a reasonable expectation of success in using a C3 spacer, which is a non-hydroxyl group, as the 3’ modification. Furthermore, the ordinary artisan would have recognized from the teachings in Dominguez and Hummelshoj cited above that the length, melting temperature, and placement of the LNA residues in the blocker was a matter of design choice, and, accordingly, these features in the claimed blocking oligonucleotide, are an obvious modification in the absence of any evidence of unexpected results. Thus, the blocker of claim 1 is prima facie obvious.

13.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (Molecular Medicine Reports 2017; 16: 2726-2732) in view of Hummelshoj et al. (Biotechniques 2005; 38: 605-610), Dominguez et al. (Oncogene 2005; 24: 6830-6834), and Vestheim et al. (Frontiers in Zoology 2008; 5: 12) and further in view of Owczarzy et al. (Biochemistry 2008; 47: 5336-5353) and Suzuki et al. (Applied and Environmental Microbiology 2000; 66: 4605-4614).2
	Claim 5 depends from claim 1.
	As discussed above, the teachings of Peng, Hummelshoj, Dominguez, and Vestheim render obvious the blocker of claim 1.
	Regarding claim 5, as discussed above, the blocker of Peng is designed to hybridize to wild-type nucleic acids and block their amplification while allowing amplification of mutant nucleic acids (e.g., nucleic acids containing a point mutation) (see, e.g., pages 2727 and 2729). Therefore, the first allele variant, to which the blocker of Peng is mismatched, is a mutant allele and the second allele variant, to which the blocker of Peng is completely complementary, is a wild-type allele. 
	Peng does not teach that primer and blocker melting temperatures are calculated in a manner that considers the concentrations of the first primer, the second primer, dNTPs, sodium ions, and magnesium ions, but Owczarzy teaches that sodium ions, magnesium ions, and dNTPs can influence the melting temperature of oligonucleotides (abstract and pages 5338-5348) and additionally discloses “[n]ovel, more accurate empirical formulas….that enable reliable Tm predictions in buffers containing dNTPs, magnesium, and monovalent ions” (page 5337; see also Fig. 9). See also the abstract, page 5536, and pages  (see, e.g., the abstract and pages 5336-5337). As well, Suzuki teaches that primer melting temperatures may be obtained empirically via a PCR (page 4607, col. 2). The melting temperatures obtained by Suzuki necessarily consider at least primer concentrations, the magnesium ion concentration, and the dNTP concentration.
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan to consider the concentration of sodium ions, magnesium ions, and dNTPs when calculating the Tm of the blocker and first primer suggested by the teachings of Peng in view of Hummelshoj, Dominguez, and Vestheim. The portions of Owczarzy cited above provide motivation to do so since they indicate that the concentrations of sodium ions, potassium ions, and dNTPs can influence the Tm of an oligonucleotide to be used in an amplification reaction. The ordinary artisan would have recognized that the teachings of Owczarzy would also extend to the blocker suggested by Peng in view of Hummelshoj, Dominguez, and Vestheim, and, accordingly, would have been motivated to apply the teachings of Owczarzy to account for the influence of dNTPs, magnesium ions, and sodium ions with a reasonable expectation of success. The ordinary artisan also would have recognized from the teachings of Suzuki that the melting temperatures may be determined empirically via a PCR. Such a method for Tm determination necessarily includes consideration of primer concentrations, the magnesium ion concentration, and the dNTP concentration. Thus, consideration of the concentrations of the first primer, the second primer, dNTPs, sodium ions, and magnesium ions when calculating the Tm values of the first primer and blocker suggested by Peng in view of Hummelshoj, Dominguez, and Vestheim as recited in claim 5 would have been prima facie obvious.

14.	Claim 7 is rejected is rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (Molecular Medicine Reports 2017; 16: 2726-2732) in view of Hummelshoj et al. (Biotechniques 2005; 38: 605-610), Dominguez et al. (Oncogene 2005; 24: 6830-6834), and Vestheim et al. (Frontiers in Zoology 2008; 5: 12) and further in view of Wang et al. (The Journal of Molecular Diagnostics 2013; 15: 62-69).3
	Claim 7 is drawn to a composition comprising the blocker of claim 1, a first primer, a second primer, and a detection probe.
	Regarding claim 7, the teachings of Peng in view of Hummelshoj, Dominguez, and Vestheim suggest a composition comprising the blocker of claim 1, a first primer, a second primer, and a detection probe. More specifically, Table 1 of Peng discloses the SW-1595 and SW-1596 primers, the SW-144 LNA blocker discussed above, and a probe labeled at one end with a fluorophore (VIC) and the other end with a quencher (MGB). Peng teaches that the SW-1595 and SW-1596 primers are designed to amplify wild-type and mutant DNA and are used together in an amplification reaction with the SW-144 LNA blocker and the detection probe, which undergoes a detectable signal change during the amplification reaction (page 2727 and Table 1). Thus, when the teachings of Peng are considered in view of the teachings of Hummelshoj, Dominguez, and Vestheim, the references suggest a composition comprising the blocker of claim 1, a first primer, a second primer, and a detection probe that undergoes a signal change when it is bound to amplified mutant nucleic acid. 
	Further regarding claim 7, each of the primers of Peng has a Tm that is greater than 60°C (see OligoCalc data attached as Exhibits A and B, where the Salt-Adjusted Tm values for each of the SW-1595 and SW-1596 primers of Peng are greater than 60°C).
	The teachings of Peng in view of Hummelshoj, Dominguez, and Vestheim do not teach that one of the primers has a 3’-terminal nucleotide that is complementary to a mutation site of the first allele variant (i.e., mutant DNA in the disclosure of Peng).
	Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious for the ordinary artisan to design one of the primers of Peng such that the 3’-terminal nucleotide is allele-specific and complementary to a mutation site of mutant DNA. In particular, since Wang taught that allele-specific primers designed to amplify mutant DNA of interest can be used in an amplification reaction together with a blocker oligonucleotide designed to prevent amplification of wild-type DNA (see, e.g., Fig. 1 and page 63), the ordinary artisan would have recognized that either of the primers of Peng could be substituted with an allele-specific primer to achieve the same purpose of preferentially amplifying mutant DNA of interest. Wang provides additional motivation to use an allele-specific primer with a 3’ allele-specific nucleotide by teaching that the combination of an allele-specific primer and a blocker provided more sensitive detection than a non-allele-specific primer and a blocker (see, e.g., the abstract and pages 62-63). Thus, the composition of claim 7 is prima facie obvious. 



15.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (Molecular Medicine Reports 2017; 16: 2726-2732) in view of Hummelshoj et al. (Biotechniques 2005; 38: 605-610), Dominguez et al. (Oncogene 2005; 24: 6830-6834), and Vestheim et al. (Frontiers in Zoology 2008; 5: 12) and further in view of Godfrey et al. (US 2006/0068433 A1).4
	Claim 12 is drawn to a kit that comprises the blocker according to claim 1.
	As discussed above, the teachings of Peng in view of Hummelshoj, Dominguez, and Vestheim render obvious the blocker of claim 1.
	These references do not teach providing the blocker in a kit, but doing so would have been obvious to the ordinary artisan prior to the effective filing date of the claimed invention in view of the teachings of Godfrey. In particular, since Godfrey taught that kits can be “particularly useful” for commercializing nucleic acid detection methods that make use of reagents that include oligonucleotides and DNA polymerases (para. [0112]), the ordinary artisan would have recognized that the oligonucleotide blocker suggested by Peng in view of Hummelshoj, Dominguez, and Vestheim could also be commercialized by providing it in a kit. The ordinary artisan would have had a reasonable expectation of success in view of the guidance provided by Godfrey in paras. [0112]-[0115]. Thus, the kit of claim 12 is prima facie obvious.

16.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (Molecular Medicine Reports 2017; 16: 2726-2732) in view of Hummelshoj et al. (Biotechniques 2005; 38: 605-610), Dominguez et al. (Oncogene 2005; 24: 6830-6834), and Vestheim et al. (Frontiers in Zoology 2008; 5: 12) and further in view of Wang et al. (The Journal of Molecular Diagnostics 2013; 15: 62-69) and further in view of Owczarzy et al. (Biochemistry 2008; 47: 5336-5353) and Suzuki et al. (Applied and Environmental Microbiology 2000; 66: 4605-4614).5
	Claim 16 depends from claim 7.
As discussed above, the teachings of Peng, Hummelshoj, Dominguez, Vestheim, and Wang render obvious the composition of claim 7.
	Regarding claim 16, as discussed above, the blocker of Peng is designed to hybridize to wild-type nucleic acids and block their amplification while allowing amplification of mutant nucleic acids (e.g., nucleic acids containing a point mutation) (see, e.g., pages 2727 and 2729). Therefore, the first allele variant, to which the blocker of Peng is mismatched, is a mutant allele and the second allele variant, to which the blocker of Peng is completely complementary, is a wild-type allele. 
	Peng does not teach that primer and blocker melting temperatures are calculated in a manner that considers the concentrations of the first primer, the second primer, dNTPs, sodium ions, and magnesium ions, but Owczarzy teaches that sodium ions, magnesium ions, and dNTPs can influence the melting temperature of oligonucleotides (abstract and pages 5338-5348) and additionally discloses “[n]ovel, more accurate empirical formulas….that enable reliable Tm predictions in buffers containing dNTPs, magnesium, and monovalent ions” (page 5337; see also Fig. 9). See also the abstract, page 5536, and pages  (see, e.g., the abstract and pages 5336-5337). As well, Suzuki teaches that primer melting temperatures may be obtained empirically via a PCR (page 4607, col. 2). The melting temperatures obtained by Suzuki necessarily consider at least primer concentrations, the magnesium ion concentration, and the dNTP concentration.
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan to consider the concentration of sodium ions, magnesium ions, and dNTPs when calculating the Tm of the blocker and first primer suggested by the teachings of Peng in view of Hummelshoj, Dominguez, and Vestheim. The portions of Owczarzy cited above provide motivation to do so since they indicate that the concentrations of sodium ions, potassium ions, and dNTPs can influence the Tm of an oligonucleotide to be used in an amplification reaction. The ordinary artisan would have recognized that the teachings of Owczarzy would also extend to the blocker suggested by Peng in view of Hummelshoj, Dominguez, and Vestheim, and, accordingly, would have been motivated to apply the teachings of Owczarzy to account for the influence of dNTPs, magnesium ions, and sodium ions with a reasonable expectation of success. The ordinary artisan also would have recognized from the teachings of Suzuki that the melting temperatures may be determined empirically via a PCR. Such a method for Tm determination necessarily includes consideration of primer concentrations, the magnesium ion concentration, and the dNTP concentration. Thus, consideration of the concentrations of the first primer, the second primer, dNTPs, sodium ions, and magnesium ions when calculating the Tm values of the first primer and blocker suggested by Peng in view of Hummelshoj, Dominguez, and Vestheim as recited in claim 16 would have been prima facie obvious.

17.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (Molecular Medicine Reports 2017; 16: 2726-2732) in view of Hummelshoj et al. (Biotechniques 2005; 38: 605-610), Dominguez et al. (Oncogene 2005; 24: 6830-6834), and Vestheim et al. (Frontiers in Zoology 2008; 5: 12) and further in view of Godfrey et al. (US 2006/0068433 A1) and further in view of Owczarzy et al. (Biochemistry 2008; 47: 5336-5353) and Suzuki et al. (Applied and Environmental Microbiology 2000; 66: 4605-4614).6
	Claim 23 depends from claim 12.
As discussed above, the teachings of Peng, Hummelshoj, Dominguez, Vestheim, and Godfrey render obvious the kit of claim 12.
	Regarding claim 23, as discussed above, the blocker of Peng is designed to hybridize to wild-type nucleic acids and block their amplification while allowing amplification of mutant nucleic acids (e.g., nucleic acids containing a point mutation) (see, e.g., pages 2727 and 2729). Therefore, the first allele variant, to which the blocker of Peng is mismatched, is a mutant allele and the second allele variant, to which the blocker of Peng is completely complementary, is a wild-type allele. 
	Peng does not teach that primer and blocker melting temperatures are calculated in a manner that considers the concentrations of the first primer, the second primer, dNTPs, sodium ions, and magnesium ions, but Owczarzy teaches that sodium ions, magnesium ions, and dNTPs can influence the melting temperature of oligonucleotides (abstract and pages 5338-5348) and additionally discloses “[n]ovel, more accurate empirical formulas….that enable reliable Tm predictions in buffers containing dNTPs, magnesium, and monovalent ions” (page 5337; see also Fig. 9). See also the abstract, page 5536, and pages  (see, e.g., the abstract and pages 5336-5337). As well, Suzuki teaches that primer melting temperatures may be obtained empirically via a PCR (page 4607, col. 2). The melting temperatures obtained by Suzuki necessarily consider at least primer concentrations, the magnesium ion concentration, and the dNTP concentration.
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan to consider the concentration of sodium ions, magnesium ions, and dNTPs when calculating the Tm of the blocker and first primer suggested by the teachings of Peng in view of Hummelshoj, Dominguez, and Vestheim. The portions of Owczarzy cited above provide motivation to do so since they indicate that the concentrations of sodium ions, potassium ions, and dNTPs can influence the Tm of an oligonucleotide to be used in an amplification reaction. The ordinary artisan would have recognized that the teachings of Owczarzy would also extend to the blocker suggested by Peng in view of Hummelshoj, Dominguez, and Vestheim, and, accordingly, would have been motivated to apply the teachings of Owczarzy to account for the influence of dNTPs, magnesium ions, and sodium ions with a reasonable expectation of success. The ordinary artisan also would have recognized from the teachings of Suzuki that the melting temperatures may be determined empirically via a PCR. Such a method for Tm determination necessarily includes consideration of primer concentrations, the magnesium ion concentration, and the dNTP concentration. Thus, consideration of the concentrations of the first primer, the second primer, dNTPs, sodium ions, and magnesium ions when calculating the Tm values of the first primer and blocker suggested by Peng in view of Hummelshoj, Dominguez, and Vestheim as recited in claim 23 would have been prima facie obvious.

Prior Art
18.	Claims 6, 17, and 24 are free of the prior art. Each of these claims requires the nucleotide sequence of the blocker to be selected from SEQ ID NOs: 6, 7, and 18-20. Each of these blockers targets a known gene (EGFR) (Specification, pages 25 and 34-35), but there is no proper rationale to design the claimed oligonucleotides, which have LNA modifications at particular locations (see Tables 1 and 8 on pages 26 and 35, respectively). Thus, claims 6, 17, and 24 are free of the prior art.

Conclusion
19.	No claims are currently allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Peng, Hummelshoj, and Dominguez references were cited on the IDS. Vestheim is newly cited.
        2 The Peng, Hummelshoj, and Dominguez references were cited on the IDS. Vestheim, Suzuki, and Owczarzy are newly cited.
        3 The Peng, Hummelshoj, and Dominguez references were cited on an IDS. The other references are newly cited.
        4 The Peng, Hummelshoj, and Dominguez references were cited on the IDS. Vestheim and Godfrey are newly cited.
        5 The Peng, Hummelshoj, and Dominguez references were cited on an IDS. The other references are newly cited.
        6 The Peng, Hummelshoj, and Dominguez references were cited on an IDS. The other references are newly cited.